Citation Nr: 0907467	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-36 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder, claimed as depression, to include as secondary to 
his service-connected infectious hepatitis with irritable 
bowel syndrome and severe diverticulosis.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida, which denied the veteran's claim for entitlement to 
service connection for generalized anxiety disorder, claimed 
as depression.

In December 2007, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge (Videoconference hearing); a copy of this transcript is 
associated with the record.   

In a January 2008 decision, the Board denied service 
connection for generalized anxiety disorder, claimed as 
depression, to include as secondary to his service-connected 
infectious hepatitis with irritable bowel syndrome and severe 
diverticulosis.  The Veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2008 Order, which granted a July 2008 
Joint Motion to Remand (Joint Remand), the Court vacated and 
remanded the Board's decision.  


FINDINGS OF FACT

Competent medical and lay evidence of record demonstrates 
that the veteran's generalized anxiety disorder, claimed as 
depression, manifested in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
generalized anxiety disorder, claimed as depression, was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § §§ 1110, 
1131; 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may also be awarded 
for certain disabilities, such as psychoses, which manifest 
to a compensable degree within a statutorily-prescribed 
period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Court has also held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

At his December 2007 videoconference hearing, the veteran 
contended that symptoms of his generalized anxiety disorder, 
claimed as depression, began during service and should 
therefore be service-connected.  In the alternative, he 
contends that his generalized anxiety disorder has been 
caused by his service-connected infectious hepatitis with 
irritable bowel syndrome and severe diverticulosis. 

The veteran's service treatment records do not reflect any 
treatment for or diagnosis of a mental disorder.

Private medical records from the University of Medicine and 
Dentistry of New Jersey (UMD) from April 1989 through 
December 1991 reflect a diagnosis of dysthymia and alcohol 
abuse by history.  An August 1992 statement from a private 
physician at UMD reflects that the veteran complained of 
depressed mood and insomnia.  The physician noted that the 
veteran's stressors were termination of employment because of 
disabilities, the death of close friends, severe financial 
problems, difficulty in dealing with his son's alcoholism, 
and multiple medical problems.  He was not able to be treated 
with many antidepressant medications due to his cardiac and 
respiratory illnesses; however, he did appear to benefit from 
a low dose of Prozac.  The final diagnosis was depression not 
otherwise specified and alcohol abuse (in remission).

Private treatment records from the Somerset Health Center 
from February to June 1992 show that the veteran was treated 
for insomnia and restless legs, along with other medical 
issues including a history of diverticular disease.  He was 
diagnosed with alcohol abuse, in remission.  

A statement received by the RO in December 2002 from Dr. 
J.C.G., a private physician, indicates that he treated the 
veteran from April 1994 to April 1996, in approximately 20 
sessions.  The private examiner diagnosed the veteran with 
excessive rigidity with compulsive and self-destructive 
behaviors, accompanied by guilt, some depression and alcohol 
abuse, with the latter problems eventually resolved.  The 
examiner observed that the veteran appeared to make 
considerable progress.

Also in December 2002, the RO received a list of dates of 
treatment from Dr. D.M.L., a private physician who treated 
the veteran from April 2001 to January 2004.  The physician 
noted his diagnosis of depressive disorder not otherwise 
specified and that the veteran was placed on antidepressant 
medication.

A February 2003 statement from Dr. A. K., a private physician 
who treated the veteran from November 1999 to December 2000, 
shows that the veteran complained of a depressed mood, 
feelings of hopelessness, helplessness, and that he worried a 
lot.  He had been abstinent from alcohol for seven years.  
The examiner noted that the veteran's medical history was 
positive for high blood pressure, diabetes, chronic pulmonary 
artery disease and insomnia.  She noted that in November 
1999, she diagnosed him with recurrent major depression and 
placed him on antidepressant medications.  He continued to 
remain depression free while on the medications.

In February 2003, the RO received records from Dr. D.B., a 
private physician who had treated the veteran for adjustment 
disorder and mixed emotions from February 2001 to June 2001.

An April 2003 VA examination for mental disorders reflects 
the veteran's complaints that he had problems sleeping, was 
tired throughout the day, worried a lot, was irritated easily 
and was occasionally forgetful.  Upon examination, the 
veteran was alert and oriented times three, was well 
nourished, well developed and neatly and casually dressed.  
He made good eye contact, was cooperative and was in no acute 
distress.  His affect was blunted, his mood was anxious and 
his speech was clear, concise and goal directed.  There were 
no flights of idea, looseness of association, suicidal or 
homicidal ideations, delusions or auditory or visual 
hallucinations.  His insight and judgment were good.  The 
relevant diagnosis was generalized anxiety disorder.  The 
examiner opined that the veteran's symptoms of anxiety began 
while he was serving in the Army, and that these symptoms 
included much worry, difficulty sleeping, daytime fatigue, 
irritability, difficulty relaxing, and tenseness in his 
shoulder and neck muscles.  The examiner opined that the 
veteran's anxiety symptoms are more predominant than his 
depressive symptoms and that these anxiety symptoms had their 
beginnings while in the service during Korea.  The examiner 
went on to state that he believed that the veteran's 
hepatitis problems would only have exacerbated his anxiety 
symptoms, but it appeared that his hepatitis only flared up 
during the several years he was in Korea and shortly 
thereafter.  

June and September 2003 statements from Dr. M.D., a private 
physician, reflect his opinion that the veteran has 
depressive disorder and requires ongoing treatment, including 
antidepressant medication.

In an April 2006 letter from Dr. R.S.F., a private physician, 
noted he was currently treating the veteran and reflects his 
diagnosis of dysthymic disorder and anxiety disorder not 
otherwise specified, and that he is on antidepressant 
medication.

VA and private treatment records show that the Veteran is 
receiving ongoing treatment for his anxiety and depression.

The Board notes that the April 2003 examiner opined that the 
veteran's symptoms of anxiety began while he was serving in 
the Army.  There are no service treatment records which show 
treatment for or a diagnosis of a psychological disorder.  As 
such, the examiner based his opinion upon the Veteran's self-
reported history.

The Veteran has contended that he began to have anxiety while 
in the service and that these conditions have continued since 
his discharge.  He has submitted lay statements from his 
siblings which corroborate his claims that he suffered from 
anxiety and depression upon his return home from service.  
The Veteran asserted that he was treated briefly while in 
service for anxiety and that he began seeking treatment for 
his anxiety immediately following service.  These records 
could not be located; however, letters from his siblings also 
support his contentions that he sought treatment for his 
psychological disorders immediately following service.  

Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  The veteran is not offering these statements 
in order to make a medical diagnosis, but instead is offering 
these statements for the purpose of establishing the in-
service manifestations of anxiety and their continuity after 
his discharge.  He is competent to do so.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  
 
The veteran's service treatment records do not reflect the 
occurrence of his in-service anxiety or continuity of this 
disorder following service; however, the Board finds his 
reports to be credible.  In Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Federal Circuit determined that 
the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  In this case, even though 
there is no evidence in the record of his accident, the 
veteran has reported consistently that he suffered from 
anxiety since his time in the service, and the lay statements 
he has submitted support these contentions.  As such, the 
Board finds his reports to be credible.  Therefore, the Board 
finds that the April 2003 VA examiner's medical opinion 
provides a basis upon which service connection should be 
granted.

In September 2008, the Veteran's attorney submitted 
additional medical records directly to the Board for its 
review.  The medical reports show ongoing treatment for 
depression.  

Resolving any reasonable doubt in his favor, the Board finds 
there is sufficient evidence to support the veteran's service 
connection claim for generalized anxiety disorder, claimed as 
depression.  Service connection is warranted when there is 
evidence of a current disability as established by a medical 
diagnosis; of incurrence of a disease or illness in service, 
established by lay or medical evidence; and of a nexus 
between the in-service disease or illness and the current 
disability established by medical evidence.  Boyer, supra.  
In this case, the veteran has a current diagnosis of 
generalized anxiety disorder, lay evidence has been submitted 
that is sufficient to show an in-service manifestations and 
continuation of this condition and competent medical evidence 
provides a link between his active duty and his current 
generalized anxiety disorder.  For these reasons, service 
connection is warranted for generalized anxiety disorder, 
claimed as depression.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for generalized anxiety disorder, claimed 
as depression, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


